IN THE COURT OF APPEALS OF MARYLAND

CC Baltimore City                    No.59
24-C-15-000487
Argued: February 7, 2017
                                September Term, 2016



                                AMERICAN FEDERATION OF STATE,
                                COUNTY AND MUNICIPAL EMPLOYEES
                                (“AFSCME”) MARYLAND COUNCIL 3
                                AND AFSCME LOCAL 1072


                                         v.


                               UNIVERSITY OF MARYLAND,COLLEGE
                                         PARK




                               Barbera, C.J.
                               Greene
                               Adkins
                               McDonald
                               Watts
                               Hotten
                               Getty,
                                          JJ.




                                  PER CURIAM ORDER




                                Filed: February 17, 2017
AMERICAN FEDERATION OF        *    IN THE
STATE, COUNTY AND MUNCICPAL
EMPLOYEES (“AFSCME”) MARYLAND *    COURT OF APPEALS
COUNCIL 3 AND AFSCME LOCAL
                              *    OF MARYLAND
v.
                              *    No. 59

UNIVERSITY OF MARYLAND,       *    September Term, 2016
COLLEGE PARK



                     PER CURIAM ORDER

    The petition for writ of certiorari in the above-entitled

case having been granted and argued, it is this 17th day of

February, 2017,



    ORDERED, by the Court of Appeals of Maryland, a majority of

the Court concurring, that the writ of certiorari be, and it is

hereby, dismissed as being moot.




                                     /s/ Mary Ellen Barbera
                                             Chief Judge